Citation Nr: 0613269	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
November 1962.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision in which 
the RO, inter alia, denied the veteran's claim for service 
connection for hypertension.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in November 2003.  The appellant 
subsequently filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2003.

During an April 2005 hearing before a Decision Review Officer 
at the RO, the veteran withdrew from his appeal the matters 
of entitlement to service connection for a lung condition, 
for lumbar strain, for bilateral carpal tunnel, for right 
upper thigh injury, for residuals of a fracture, for second 
metatarsal of the right foot, and for hemochromatosis.  
Therefore, the only matter remaining on appeal is that set 
forth on the title page.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional medical evidence with a 
waiver of initial RO consideration.  The additional evidence 
includes both lay and physician statements concerning the 
veteran's physical condition.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2005).  





FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Hypertension was not present in service or for several 
years thereafter, and current hypertension is not medically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for hypertension has been accomplished.

In the August 2002 rating decision, the November 2003 SOC, a 
March 2004 post-rating notice letter, and a July 2005 SSOC, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, and the bases for the 
denial of the claim; the SOC and SSOC addressed the evidence 
that had been considered in connection with the appeal, up to 
that point.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim on appeal, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the March 2004 post-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
specifically explained what was necessary to prove the 
veteran's claim for service connection.  The RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claim.  The notice letter also 
specified that the veteran was responsible for submitting 
evidence to support his claim; that the RO would obtain any 
private medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
treatment records and lay statements that he had in his 
possession.  As such, and given the RO's instructions to him, 
noted above, the Board finds the veteran has been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the August 2002 rating action on appeal.  However, the Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, as 
indicated above, after providing notice to the veteran of 
what was needed to substantiate his claim in the rating 
decision and SOC, the RO the afforded the veteran the 
opportunity to respond.  In March 2004, the RO issued the 
veteran a notice letter that, advised the veteran, among 
other things, of VA's responsibilities to notify and assist 
him in his claim, and indicated the parties' relative 
responsibilities in obtaining or furnishing evidence.  After 
issuance of that letter, the RO gave the veteran another 
opportunity to submit information and/or evidence pertinent 
to the claim before the RO readjudicated the claim more than 
one year later in July 2005, as reflected in the SSOC.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  Id.; see also 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue, and the RO has not 
provided any notice to the veteran concerning the degree of 
disability or effective date pertaining to the disability.  
However, as the Board's decision herein denies the veteran's 
claim for service connection, no disability rating or 
effective date is being assigned; accordingly there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's available service medical 
records are associated with the claims file.  Private medical 
records also have been associated with the claims file, and 
that the veteran has been given opportunities to provide 
information and/or  evidence to support his claim.  Also, the 
transcripts of the April 2005 hearing before a Decision 
Review Officer at the RO and March 2006 Board hearing are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no  basis for further developing the 
record to create any additional evidence in connection with 
the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for hypertension may be presumed if the 
disorder is manifested to a compensable degree within a year 
of the veteran's discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his currently diagnosed 
hypertension, which was documented by private and VA medical 
evidence since 1974, began during service or was manifested 
to a compensable degree within one year following his service 
discharge.

However, considering the evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for hypertension is not warranted.  

The veteran's service medical records are negative for any 
diagnosis of hypertension.  The January 1962 initial service 
examination report shows that the veteran had blood pressure 
readings of 124/70 sitting, 122/70 recumbent, and 122/70 
standing.  No clinical findings of hypertension were shown at 
that time.  While the November 1962 service separation 
examination report shows a blood pressure reading of 140/96, 
no clinical findings of hypertension were shown at that time.  
Moreover, according to a June 1965 reserve retention 
examination report, the veteran had a blood pressure reading 
of 144/88, with no clinical findings of hypertension.  

The Board notes that the veteran has submitted an employment 
record, dated in November 1962, which shows blood pressure 
readings of 144/106, 134/100, and 134/98.  However, this 
private record does not indicate a diagnosis of hypertension.  
These isolated readings do not, without more, establish that 
hypertension was then present.  The earliest post-service 
evidence of an actual diagnosis of hypertension of record is 
in 1974, based on private medical records submitted by the 
veteran. 

There simply is no medical evidence suggesting that 
hypertension was present in service or until many years 
thereafter, nor is there any medical evidence of a nexus 
between this disorder and the veteran's military service.  On 
the contrary, the only medical  opinion to directly address 
the etiology of current hypertension weighs against the 
claim.  In a September 2005 VA examination report, a VA 
physician opined was unlikely that the veteran's current 
hypertension was incurred in or aggravated by his period of 
active military service.  The examiner noted that the claims 
file had been reviewed prior to the examination.  The 
examiner discussed the veteran's service medical records as 
well as the post-service medical records.  The examiner also 
addressed the November 1962 private employment medical record 
mentioned above.  The examiner diagnosed hypertension of 
unclear onset, with the earliest documentation of treatment 
for hypertension in 1974.  The examiner added that, while 
there was evidence of blood pressure evaluation in 1962, it 
was unclear if the blood pressure elevation intermittently 
constituted the diagnosis of hypertension, or whether it was 
labile and not sustained.  The examiner specifically opined 
that it could not be determined without speculation whether 
hypertension had its onset during the veteran's service, as 
there was no clear documentation of initiation of treatment 
for hypertension before 1974.  Significantly, neither the 
veteran nor his represented have presented, identified, or 
alluded to the existence any medical opinion that contradicts 
the September 2005 VA examiner's conclusions. 

In addition to the medical evidence,  the Board also has 
considered the veteran's own assertions as to the existence 
of a nexus between his hypertension and his military service.  
However well intended, these assertions provide no basis for 
allowance of the claim.  The etiology of a disability is a 
medical question, within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994". While the veteran, his is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Therefore, the veteran's lay 
opinion concerning the etiology of the disability is of no 
evidentiary value.

Under these circumstances, the Board concludes that the claim 
for service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


